

Exhibit 10.2



SUPPORT AGREEMENT
This SUPPORT AGREEMENT (this “Agreement”), dated as of November 25, 2015 (the
“Execution Date”), among Computer Programs and Systems, Inc., a Delaware
corporation (“Parent”), HHI Merger Sub I, Inc., a Delaware corporation and a
wholly-owned subsidiary of Parent (“Merger Sub”), HHI Merger Sub II, Inc., a
Delaware corporation and a wholly-owned subsidiary of Parent (“Successor Sub”),
AHR Holdings, LLC, a Delaware limited liability company and a stockholder (the
“Principal Stockholder”) of Healthland Holding Inc., a Delaware corporation (the
“Company”), Francisco Partners II, L.P., a Delaware limited partnership (“FP
Fund II”), and Francisco Partners Parallel Fund II, L.P., a Delaware limited
partnership (“FP Parallel Fund II” and, together with FP Fund II, the “FP
Funds”). Parent, Merger Sub, Successor Sub, the Principal Stockholder, FP Fund
II and FP Parallel Fund II are each referred to in this Agreement as a “Party”
and are collectively referred to in this Agreement as the “Parties”.
WHEREAS, Parent, Merger Sub, Successor Sub, the Company and the Principal
Stockholder, solely as the Securityholder Representative, propose to enter into
an Agreement and Plan of Merger and Reorganization (the “Merger Agreement”;
capitalized terms used but not defined in this Agreement shall have the meanings
ascribed to them in the Merger Agreement), a final draft of which has been made
available to the Parties, which provides, upon the terms and subject to the
conditions thereof, (i) Merger Sub shall merger with and into the Company (the
“First Step Merger”) with the Company continuing as the surviving corporation in
the First Step Merger as a direct wholly owned subsidiary of Parent (the “First
Step Surviving Corporation”) and (ii) immediately after the First Step Merger,
the First Step Surviving Corporation shall merge with and into Successor Sub
(the “Second Step Merger” and, together with the First Step Merger, the
“Integrated Mergers”) with Successor Sub continuing as the surviving entity in
the Second Step Merger as a direct wholly owned subsidiary of Parent (the
“Surviving Entity”);
WHEREAS, the Principal Stockholder is the beneficial owner of 31,919 shares of
Series A Preferred Stock, par value $0.001, of the Company and 35,979,683 shares
of common stock, par value $0.001, of the Company;
WHEREAS, the FP Funds are collectively the beneficial owners of 100% of the
limited liability company interests of the Principal Stockholder; and
WHEREAS, as a condition and inducement to Parent’s, Merger Sub’s and Successor
Sub’s willingness to enter into the Merger Agreement, the Principal Stockholder
and the FP Funds are entering into this Agreement with Parent, Merger Sub and
Successor Sub.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein and in the Merger Agreement, and intending to be
legally bound hereby, the Principal Stockholder and the FP Funds hereby agree as
follows:
1.Confidentiality.
(a)    From and after the Closing, the Principal Stockholder and the FP Funds
shall, and shall cause their respective Affiliates and the Representatives to
whom Confidential Information

1

--------------------------------------------------------------------------------




(as hereinafter defined) was provided prior to the Closing of each of the
foregoing to, hold in confidence any and all confidential and proprietary
information, whether in written, verbal, graphic or other form, concerning any
of the Company Entities (collectively, “Company Confidential Information”),
except that the Principal Stockholder and the FP Funds shall have no obligation
under this Section 1 with respect to any Company Confidential Information that
(i) as of the Execution Date is, or after the Execution Date becomes, generally
available to the public other than through a breach of this Section 1 by the
Principal Stockholder, either of the FP Funds, any of their respective
Affiliates or any of the Representatives of any of the foregoing, (ii) is
provided on a non-confidential basis to the Principal Stockholder, either of the
FP Funds, any of their respective Affiliates or any of the officers, directors
or employees of any of the foregoing by any Person other than the Surviving
Entity or any of its Affiliates (including Parent) that was not known to the
receiving party, after due inquiry, to be bound by any duty of confidentiality
to the Surviving Entity or any of its Affiliates (including Parent), or (iii) is
independently developed by the Principal Stockholder or any of its Affiliates
after the Closing Date without use of or reference to any Company Confidential
Information and without otherwise violating this Agreement.
(b)    The Principal Stockholder and the FP Funds shall, and shall cause their
respective Affiliates and the Representatives of each of the foregoing to take
the same degree of care to protect the Company Confidential Information that
such Person uses to protect such Person’s own confidential and proprietary
information of a similar nature, but in no event less than a commercially
reasonable degree of care.
(c)    Notwithstanding the foregoing, neither the Principal Stockholder nor the
FP Funds shall be in breach of this Section 1 as a result of any disclosure of
Company Confidential Information that is required by applicable law or that is
requested or required by any Governmental Authority or under any subpoena, civil
investigative demand or other similar process, provided that the Principal
Stockholder and the FP Funds, as applicable, shall promptly notify Parent, if
allowed under applicable law, of the existence, terms and circumstances
surrounding such requested or compelled disclosure, and shall cooperate with
Parent, at Parent’s expense, in connection with any of Parent’s efforts to
prevent or limit the scope of such disclosure. The Principal Stockholder and the
FP Funds shall only disclose that portion of the Company Confidential
Information that is legally required to be disclosed in accordance with the
foregoing sentence.
2.    Non-Solicitation. The Principal Stockholder and the FP Funds agree that
for a period of eighteen (18) months from and after the Closing Date (the
“Restricted Period”), without the prior written consent of Parent, the Principal
Stockholder and the FP Funds shall not, and shall cause their respective
controlled Affiliates (which, for the purposes of this Section 2 shall include
the general partner of the FP Funds and its controlled Affiliates) not to,
directly or indirectly, (a) solicit for the purpose of offering employment to
(whether as an employee, consultant, agent, independent contractor or
otherwise), any of the employees of any of the Company Entities who were paid a
base salary of at least One Hundred Thousand Dollars ($100,000) on the Closing
Date (collectively, the “Covered Persons”) or (b) otherwise interfere with, or
attempt to interfere with, the relationship between any Covered Person and any
of the Company Entities; provided, however, that (i) general solicitations of
employment published in a newspaper, over the internet, or in another
publication of general circulation and not specifically directed towards any
Covered Person shall not be deemed

2

--------------------------------------------------------------------------------




to constitute a prohibited solicitation for purposes of this Section 2, and
(ii) the hiring of any Covered Person (or the engagement of any such Covered
Person as a consultant) shall not violate this Section 2 if such Covered
Person’s employment with any of the Company Entities was terminated by any of
the Company Entities or by the Covered Person and, in each such case, at least
three (3) months shall have elapsed since the date of any such termination or
resignation. The Principal Stockholder and the FP Funds acknowledge that the
provisions of this Section 2 are (A) reasonable and not any greater than
reasonably necessary to protect Parent, Merger Sub, Successor Sub and their
respective Affiliates, and (B) in consideration of (1) the Transactions,
including the Principal Stockholder’s right to receive its portion of the
Aggregate Merger Consideration, and (2) additional good and valuable
consideration as set forth in this Agreement, the Merger Agreement and the other
Transaction Documents. The Principal Stockholder and the FP Funds acknowledge
that the potential harm to Parent, Merger Sub, Successor Sub and their
respective Affiliates of the non-enforcement of any provision of this Section 2
outweighs any potential harm to the Principal Stockholder or either of the FP
Funds of the enforcement of any provision of this Section 2 by injunction or
otherwise.
3.    Release.
(a)    For and in consideration of the covenants and promises set forth in this
Agreement, the Merger Agreement and the other Transaction Documents, effective
as of, from, and after the First Step Merger Effective Time, the Principal
Stockholder and each of the FP Funds, on behalf of itself and its respective
past, present and future Affiliates, and on behalf of the investors,
shareholders, members, principals, partners, trustees, beneficiaries, heirs,
executors of each of the foregoing, the Representatives of each of the
foregoing, and the predecessors, successors and assigns of each of the foregoing
(collectively, the “Releasing Parties”), hereby fully, finally, unconditionally
and irrevocably release, acquit and forever discharge, the Company Entities, and
their respective present and future Affiliates (including, without limitation,
Parent, Merger Sub and Successor Sub), the investors, shareholders, members,
principals, partners, trustees, beneficiaries, heirs, executors, joint ventures
and insurers of each of the foregoing, the Representatives of each of the
foregoing, and the predecessors, successors (including, without limitation, the
Surviving Entity) and assigns of each of the foregoing (collectively, the
“Released Parties”) from any and all covenants, Proceedings, torts, debts,
Damages, demands, offsets and compensation of every kind and nature whatsoever,
past, present, or future, at law or in equity (including, without limitation,
with respect to conduct that is negligent, grossly negligent, willful,
intentional, with or without malice, or a breach of any duty or Legal
Requirement), whether known or unknown, whether concealed or hidden, whether
disclosed or undisclosed, whether fixed, contingent or otherwise, whether
asserted or unasserted, whether accrued or unaccrued, whether matured or
unmatured, whether liquidated or unliquidated, whether due or to become due and
whether secured or unsecured, that such Releasing Parties, or any of them, had,
have, or ever in the future may have (excluding any claims by employees that
such employees may have under employment, option or other agreements with the
Company) against the Released Parties, or any of them, in each case based on
(i) acts, events, circumstances, conditions or omissions occurring at or prior
to the First Step Merger Effective Time, or (ii) Liabilities of the Principal
Stockholder or the FP Funds arising under this Agreement, the Merger Agreement
(including, without limitation, Section 2.14 of the Merger Agreement or
Article VIII of the Merger Agreement) or any of the other Transaction Documents
(collectively, for the purposes

3

--------------------------------------------------------------------------------




of this Section 3, “Causes of Action”), excluding Causes of Action related to
the Principal Stockholder’s rights (A) explicitly arising under the Merger
Agreement, and (B) to indemnification under the provisions of the Governance
Documents or the Constitutive Documents of any of the Company Entities (or any
directors’ and officers’ liability insurance policy maintained by any of the
Company Entities in respect of the same) if any Releasing Party is made a party
to a Proceeding as a result of such Releasing Party’s status as a director,
officer or employee of any of the Company Entities with respect to any act,
omission, event or transaction occurring at or prior to the First Step Merger
Effective Time (the “Reserved Causes of Action”). The Principal Stockholder and
the FP Funds hereby acknowledge and agree that they do not have any claim or
right to indemnity or contribution from any of the Released Parties with respect
to any amounts paid by the Principal Stockholder or either of the FP Funds
pursuant to this Agreement, the Merger Agreement or otherwise. The Principal
Stockholder and the FP Funds agree that in no event will any of the Released
Parties have any Liability whatsoever to the Principal Stockholder or either of
the FP Funds for any inaccuracies, breaches, non-fulfillment or non-performance
of the representations, warranties, covenants, obligations or agreements of the
Company under the Merger Agreement, and that the Principal Stockholder and the
FP Funds shall not seek to recover any amounts in connection therewith or
thereunder from the Released Parties. In executing this Agreement, each
Releasing Party acknowledges that it has been informed that the Company Entities
may from time to time enter into agreements for additional types of financing,
including, without limitation, recapitalizations, mergers and initial public
offerings of capital stock of any of the Company Entities, and also may pursue
acquisitions or enter into agreements for the sale of any of the Company
Entities or all or a portion of any of the Company Entities’ assets, which may
result in or reflect an increase in equity value or enterprise value, and that
any and all claims arising from or relating to such transactions or such
increases in equity value or enterprise value (without limitation) are
encompassed within the scope of the release under this Section 3(a).
(b)    Except as specifically set forth in this Agreement, the Principal
Stockholder and the FP Funds hereby represent to the Released Parties that
(i) no Releasing Party has assigned any Causes of Action or possible Causes of
Action against any Released Party, (ii) each Releasing Party fully releases, and
intends to fully release, all Causes of Action against the Released Parties
including, without limitation, unknown and contingent Causes of Action (other
than the Reserved Causes of Action), and (iii) each Releasing Party has
consulted with counsel with respect to the execution and delivery of this
Agreement and has been fully apprised of the consequences of this Section 3. The
Principal Stockholders and the FP Funds agree not to, and shall cause the other
Releasing Parties not to, institute or maintain any Proceeding against any
Released Party with respect to any Causes of Action (other than the Reserved
Causes of Action).
(c)    Each Releasing Party understands that this Section 3 includes a full and
final release covering all Causes of Actions (other than the Reserved Causes of
Action), including, without limitation, all known and unknown, suspected or
unsuspected injuries, debts, claims or damages that have arisen or may have
arisen from any matters, acts, omissions or dealings actually released in this
Section 3. Each Releasing Party acknowledges that there is a risk that after the
execution and delivery of this Agreement, such Releasing Party may discover a
Cause of Action that is released under this Section 3, but that is presently
unknown to such Releasing Party, and the Releasing Party assumes such risk and
understands that this release shall apply to any such Cause of Action.

4

--------------------------------------------------------------------------------




Therefore, each Releasing Party expressly waives the provisions of California
Civil Code Section 1542, or any similar provision of other applicable Legal
Requirement, which states:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
4.    Transfer of Shares.
(a)    Transfer of Shares.
(i)    The Principal Stockholder hereby agrees that, at all times during the
period commencing on the Execution Date until the earlier to occur of (A) the
First Step Merger Effective Time and (B) the termination of the Merger Agreement
in accordance with its terms (such earlier time, the “Expiration Time”), the
Principal Stockholder shall not cause or permit any Transfer of any of the
Shares to be effected or make any offer regarding any Transfer of any of the
Shares; provided, however, that the Principal Stockholder (and any transferee of
the Principal Stockholder) may Transfer Shares to an Affiliate of the Principal
Stockholder, provided that, as a condition to any such Transfer to such
Affiliate, such Affiliate has agreed with Parent in writing to be bound by the
terms of this Agreement and to hold such Shares subject to all the terms and
provisions of this Agreement.
(ii)    A Person shall be deemed to have effected a “Transfer” of a Share if
such Person directly or indirectly (A) sells, pledges, encumbers, grants an
option with respect to (including any short sale), transfers or otherwise
disposes of such Share or any interest therein or (B) enters into an agreement
or commitment providing for the sale of, pledge of, encumbrance of, grant of an
option with respect to (including any short sale), transfer of or other
disposition of such Share or any interest therein.
(iii)    The term “Shares” means (A) all shares of Company Capital Stock and all
options to acquire shares of Company Capital Stock owned by the Principal
Stockholder as of the Execution Date, with the number and type of such shares
set forth in the recitals to this Agreement, (B) all of the issued and
outstanding shares of capital stock of Rycan Holdings, Inc. (“Rycan Holdings”),
which are beneficially owned by the Principal Stockholder as of the Execution
Date, and (C) all additional shares of Company Capital Stock and capital stock
of Rycan Holdings and all additional options to acquire shares of Company
Capital Stock of which the Principal Stockholder acquires beneficial ownership
during the period commencing with the Execution Date until the Expiration Time;
provided, that solely with respect to any obligation of the Principal
Stockholder hereunder relating to the voting of securities or the granting of
proxies with respect to securities, the term “Shares” shall include only such of
the foregoing securities as confer voting rights upon the holders thereof and
then only to the extent of such voting rights.
(b)    Transfer of Voting Rights. The Principal Stockholder hereby agrees that,
at all times during the period commencing on the Execution Date until the
Expiration Time, the

5

--------------------------------------------------------------------------------




Principal Stockholder shall not deposit, or permit the deposit of, any Shares in
a voting trust, grant any proxy in respect of the Shares, or enter into any
voting agreement or similar arrangement, commitment or understanding in a manner
inconsistent with the terms of Section 5 of this Agreement or otherwise in
contravention of the obligations of the Principal Stockholder under this
Agreement, with respect to any of the Shares.
5.    Agreement to Vote Shares. Until the Expiration Time, at every meeting of
stockholders of the Company and Rycan Holdings, as applicable, called with
respect to any of the following, and at every adjournment or postponement
thereof, and on every action or approval by written consent of stockholders of
the Company and Rycan Holdings, as applicable, with respect to any of the
following, the Principal Stockholder shall, or shall cause the holder of record
on any applicable record date to, in each case, to the fullest extent that such
matters are submitted for the vote or written consent of the Principal
Stockholder and that the Shares are entitled to vote thereon or consent thereto,
vote the Shares:
(a)    in favor of (i) adoption of the Merger Agreement, (ii) each of the
actions contemplated by the Merger Agreement (including the Rycan Transaction),
and (iii) any proposal or action that could reasonably be expected to facilitate
the Integrated Mergers and the other Transactions;
(b)    against any proposal or action that is intended, or could reasonably be
expected to, impede, interfere with, delay, postpone, discourage or adversely
affect the Integrated Mergers or any of the other Transactions; and
(c)    against any Acquisition Proposal.
Until the Expiration Time, in the event that any meeting of the stockholders of
the Company or Rycan Holdings, as applicable, is held with respect to any of the
foregoing (and at every adjournment or postponement thereof), the Principal
Stockholder shall, or shall cause the holder of record of Shares on any
applicable record date to, appear at such meeting or otherwise cause his, her or
its Shares to be counted as present thereat for purposes of establishing a
quorum.
6.    Merger Agreement.
(a)    The Principal Stockholder and the FP Funds acknowledge that they have
received, read and reviewed with their respective counsel and advisors copies of
the Merger Agreement, and that they fully understand and agree to the terms and
conditions thereof.
(b)    The Principal Stockholder and the FP Funds acknowledge and consent to the
terms, conditions and limitations of Section 8.11 of the Merger Agreement, which
provides for the appointment of the Securityholder Representative as the
Principal Stockholder’s agent (i) to act on behalf of the Principal Stockholder
with respect to the Merger Agreement and the Transactions in accordance with the
terms and provisions of the Merger Agreement, (ii) to act on behalf of the
Principal Stockholder in any litigation involving the Merger Agreement, and
(iii) to do or refrain from doing all such further acts and things and to
execute all such documents as the Securityholder

6

--------------------------------------------------------------------------------




Representative shall deem necessary or appropriate in connection with the
Transactions, including all of the powers listed in Section 8.11 of the Merger
Agreement.
(c)    The Principal Stockholder and the FP Funds acknowledge and consent to the
terms and conditions of Section 2.14 of the Merger Agreement, which provides
that the Company Securityholders (which includes the Principal Stockholder)
shall pay any unpaid portion of the amount payable to Parent pursuant to
Section 2.14(e) of the Merger Agreement.
(d)    The Principal Stockholder and the FP Funds acknowledge and consent to the
terms, conditions and limitations of the indemnification and escrow provisions
provided for in the Merger Agreement and the Escrow Agreement, which provide
that the Company Securityholders (which includes the Principal Stockholder)
shall indemnify the Parent Indemnified Persons as set forth in the Merger
Agreement, subject to the terms, conditions and limitations thereof.
(e)    The Principal Stockholder and the FP Funds acknowledge that they are
aware of and have read the covenants contained in Section 5.4 (Exclusivity) of
the Merger Agreement and agree not to take, and to cause their respective
Affiliates and the Representatives of each of the foregoing not to take, any
action prohibited thereby.
7.    No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in Parent any direct or indirect ownership or incidence of ownership of
or with respect to any Shares prior to the First Step Merger Effective Time.
Until the First Step Merger Effective Time, all rights, ownership and economic
benefits of and relating to the Shares shall remain vested in and belong to the
Principal Stockholder, and Parent shall have no authority to exercise any power
or authority to direct the Principal Stockholder in the voting of any of the
Shares or in the performance of the Principal Stockholder’s duties or
responsibilities as a stockholder of the Company or Rycan Holdings, in each
case, except as otherwise specifically provided in this Agreement.
8.    Representations and Warranties of the Principal Stockholder and the FP
Funds. The Principal Stockholder and the FP Funds hereby represent and warrant
to Parent, Merger Sub and Successor Sub that, as of the Execution Date and at
all times until the Expiration Time:
(a)    the Principal Stockholder is (and, except to the extent a Transfer is
made in accordance with the proviso in Section 4(a)(i) of this Agreement, will
be) the legal and beneficial owner of the Shares with full power to vote or
direct the voting of the Shares for and on behalf of all legal and beneficial
owners of the Shares;
(b)    the Shares are (and will be) free and clear of all Encumbrances (other
than Statutory Transfer Restrictions);
(c)    the Principal Stockholder does not legally or beneficially own any
securities of the Company or Rycan Holdings other than the Shares;
(d)    the Principal Stockholder and the FP Funds have (and will have) full
power and authority to make, enter into and carry out the terms of this
Agreement;

7

--------------------------------------------------------------------------------




(e)    the execution, delivery and performance of this Agreement by the
Principal Stockholder and the FP Funds does not, and the consummation by the
Principal Stockholder and the FP Funds of the transactions contemplated by this
Agreement will not, result in a violation or breach of, contravene, conflict
with or result in a violation or breach of, constitute a default under, or give
rise to any right to declare a default (or an event which, with the giving of
due notice or lapse of time or both, would become a default) or exercise any
remedy under, accelerate the maturity or performance of or payment under, or
cancel, terminate or modify (with or without due notice or lapse of time or
both) any applicable Legal Requirement or any contract to which the Principal
Stockholder or either of the FP Funds is a party or that is binding on it or its
assets and will not result in the creation of any Encumbrances on any of the
assets or properties of the Principal Stockholder (other than solely those
obligations contemplated by this Agreement with respect to the Shares) or either
of the FP Funds;
(f)    this Agreement has been duly and validly executed by the Principal
Stockholder and the FP Funds and constitutes the valid and legally binding
obligation of the Principal Stockholder and the FP Funds, enforceable against
the Principal Stockholder and the FP Funds in accordance with its terms, except
as enforceability is limited by the Enforceability Exceptions;
(g)    no notices, reports or other Filings are required to be made by the
Principal Stockholder or either of the FP Funds with, nor are any Consents,
registrations or permits required to be obtained by the Principal Stockholder or
either of the FP Funds from, any Governmental Authority or any other Person, in
connection with the execution and delivery of this Agreement or consummation of
the transaction contemplated by this Agreement by the Principal Stockholder and
the FP Funds; and
(h)    the method of terminating the Stockholders Agreement, the Registration
Rights Agreement and the Fee Agreement as contemplated by Sections 9, 10 and 11
of this Agreement, respectively, complies in all respects with the terms of the
Stockholders Agreement, the Registration Rights Agreement and the Fee Agreement
and is sufficient to irrevocably and unconditionally terminate the Stockholders
Agreement, the Registration Rights Agreement and the Fee Agreement, effective at
the First Step Merger Effective Time.
9.    Termination of Stockholders Agreement. The Principal Stockholder
irrevocably hereby agrees that the Stockholders Agreement (the “Stockholders
Agreement”) dated as of June 7, 2007, and as amended by that Amendment No. 1 to
Stockholders Agreement dated March 31, 2015, by and between the Company and the
Company Stockholders a party thereto is hereby, effective at the First Step
Merger Effective Time, terminated, with no Liabilities of any of the Company
Entities thereunder surviving the First Step Merger Effective Time. For the
avoidance of doubt, such termination shall not affect any indemnification or
contribution rights in favor of the Principal Stockholder or its Affiliates from
the Company Securityholders. The Principal Stockholder shall timely notify all
other parties to the Stockholders Agreement that the Stockholders Agreement has
been terminated.
10.    Termination of Registration Rights Agreement. The Principal Stockholder
irrevocably hereby agrees that the Registration Rights Agreement (the
“Registration Rights Agreement”) dated as of June 1, 2007, by and between the
Company and the Company Stockholders

8

--------------------------------------------------------------------------------




a party thereto is hereby, effective at the First Step Merger Effective Time,
terminated, with no Liabilities of any of the Company Entities thereunder
surviving the First Step Merger Effective Time. The Principal Stockholder shall
timely notify all other parties to the Registration Rights Agreement that the
Registration Rights Agreement has been terminated.
11.    Termination of Fee Agreement. The Principal Stockholder irrevocably
hereby agrees to cause the Fee Agreement dated as of June 1, 2007, by and
between the Company and Francisco Partners Management, LLC to be terminated at
or prior to the First Step Merger Effective Time, with no Liabilities of any of
the Company Entities thereunder surviving the First Step Merger Effective Time.
12.    Guarantee by the FP Funds.
(a)    At all times on and after the Execution Date, the FP Funds hereby
irrevocably and unconditionally guarantee, jointly and severally, the payment
and performance of (1) all Liabilities of the Company Securityholders
(including, without limitation, the Principal Stockholder) under Section 2.14 of
the Merger Agreement, (2) all Liabilities of the Company Securityholders
(including, without limitation, the Principal Stockholder) under
Section 8.2(d)(vi) of the Merger Agreement, (3) all Liabilities of the Principal
Stockholder under the Merger Agreement, including, without limitation,
Article VIII of the Merger Agreement, and (4) all Liabilities of the Principal
Stockholder under the other Transaction Documents to which the Principal
Stockholder is a party or is otherwise subject, including, without limitation,
this Agreement (collectively, the “Guaranteed Obligations”). The Liability of
the FP Funds under this Section 12 is absolute, unconditional and irrevocable
irrespective of the following:
(i)    the lack of power or authority of (A) the FP Funds to execute and deliver
this Agreement, (B) the Company to execute and deliver the Merger Agreement, or
(C) the Principal Stockholder to execute and deliver any of the Transaction
Documents to which the Principal Stockholder is a party or is otherwise subject,
including, without limitation, this Agreement;
(ii)    the existence or continuance of any Beneficiary, Company Securityholder
or any of their respective Affiliates as a legal entity, as applicable;
(iii)    the consolidation or merger of any Company Securityholder or any
Affiliate thereof with or into any other Person, or the sale, lease or other
disposition by any Company Securityholder or any Affiliate thereof of all or
substantially all of its assets to any other Person, whether or not effected in
compliance with the provisions of the Merger Agreement;
(iv)    the bankruptcy or insolvency of any Company Securityholder or any
Affiliate thereof, the admission in writing by any Company Securityholder or any
Affiliate thereof of its inability to pay its debts as they mature, or its
making of a general assignment for the benefit of, or entering into a
composition or arrangement with creditors; or
(v)    any act, failure to act, delay or omission whatsoever on the part of any
Company Securityholder (other than the timely payment and performance of the
Guaranteed

9

--------------------------------------------------------------------------------




Obligations) or any failure to give either of the FP Funds notice of default in
the making of any payment that constitutes a Guaranteed Obligation.
(b)    The FP Funds hereby:
(i)    agree that, to the fullest extent permitted by applicable Legal
Requirements, their performance of the Guaranteed Obligations is not conditional
on (A) the validity or enforceability of any of the Transaction Documents or the
Guaranteed Obligations, (B) the taking of any action by any Person or (C) any
other circumstances;
(ii)    agree that a separate Proceeding may be brought by Parent, Merger Sub,
Successor Sub or any other Parent Indemnified Person, as applicable (each, a
“Beneficiary”), whether or not any Proceeding is brought or prosecuted against
any of the Company Securityholders with respect to Section 12(a)(1) and (2) or
whether any of the Company Securityholders with respect to Section 12(a)(1) and
(2) is joined to any such Proceeding; provided, that, at least 30 days shall
have elapsed since making a demand on such Company Securityholders;
(iii)    agree that, notwithstanding anything in this Agreement, the Merger
Agreement, the Escrow Agreement or any of the other Transaction Documents to the
contrary, the Beneficiaries are entitled to seek recovery under Section 12(a)(2)
of this Agreement directly from the FP Funds, on a joint and several basis, and
are not required to first seek recovery against the Escrow Fund or any of the
Company Securityholders;
(iv)    authorize each Beneficiary to take and hold security for the payment and
performance of the Guaranteed Obligations, and exchange, enforce, waive or
release any such security or any part thereof, and apply any such security and
direct the order or manner of sale thereof as such Beneficiary determines in
such Beneficiary’s reasonable discretion;
(v)    authorize each Beneficiary, at such Beneficiary’s election, to exercise
any right or remedy such Beneficiary may have against the Company
Securityholders or any security held by such Beneficiary, including, without
limitation, the right to foreclose upon any such security by judicial or
non-judicial sale, without affecting or impairing in any way the Liability of
the FP Funds under this Section 12; and
(vi)    assume the responsibility of being and keeping informed of the financial
condition of the Company Securityholders and all of the other circumstances
bearing upon the risk of non-performance of the Guaranteed Obligations that
diligence inquiry would reveal, and agree that no Beneficiary has any duty to
advise them of information known to such Beneficiary regarding such condition or
any such circumstances.
(c)    The FP Funds hereby expressly waive the following: (i) notice of
acceptance of this Agreement; (ii) any requirement to first pursue, with respect
to Section 12(a)(1) and Section 12(a)(2) of this Agreement, any of the Company
Securityholders or exhaust any remedies against the Principal Stockholder (and,
with respect to Section 12(a)(1) and Section 12(a)(2) of this Agreement, any of
the Company Securityholders); (iii) any requirement of promptness, diligence,
presentment, notice of acceleration, demands for performance, notice of demand,
notice of non-

10

--------------------------------------------------------------------------------




performance, notice of default or delinquency, notice of dishonor, notice of
non-payment, protest, notice of protest, and notice of acceptance, other than
those required under Article VIII of the Merger Agreement; (iv) any defense
arising out of the absence, impairment or loss of any right of reimbursement,
contribution or subrogation or any other right or remedy of the FP Funds against
any Company Securityholder; (v) all rights and benefits that might otherwise be
available to the FP Funds with respect to the Merger Agreement and this
Section 12 under applicable laws of suretyship and guarantor’s defenses
generally; (vi) any defense based upon (A) any amendment, modification or
extension of the obligations hereby guaranteed or (B) any assertion or claim
that the automatic stay provided by 11 U.S.C. §362 (arising upon the voluntary
or involuntary bankruptcy proceeding of any Company Securityholder or any
permitted assignee), or any other stay provided under any other debtor relief
law (whether statutory, common law, case law or otherwise) of any jurisdiction
whatsoever, now or hereafter in effect, which may be or become applicable, shall
operate or be interpreted to stay, enjoin, condition, reduce or impair the
ability of a Beneficiary to enforce any rights, whether now existing or
hereafter acquired, that Beneficiary may have against either of the FP Funds
related to the Guaranteed Obligations.
(d)    The guarantee contemplated by this Section 12 shall continue to be
effective or be automatically reinstated, as the case may be, if and to the
extent that at any time any performance of all or any portion of the Guaranteed
Obligations or any amount owed by either of the FP Funds pursuant to this
Section 12 is rescinded or must otherwise be returned upon the insolvency,
bankruptcy or reorganization of either of the FP Funds or any of the Company
Securityholders.
(e)    Payments made hereunder by the FP Funds may be made in cash, or a
combination of cash and Transaction Shares, as provided in Section 8.8 of the
Merger Agreement.
13.    Miscellaneous.
(a)    Notices. All notices, Consents and other communications under this
Agreement must be in writing and are to be deemed to have been duly given when
(i) delivered by hand (with written confirmation of receipt), (ii) sent by
facsimile with confirmation of transmission by the transmitting equipment during
regular business hours, or if not during regular business hours, the next
Business Day, (iii) sent by electronic mail during regular business hours, or if
not during regular business hours, the next Business Day, (iv) received by the
addressee, if sent by certified mail, return receipt requested, or (v) received
by the addressee, if sent by a nationally recognized overnight delivery service,
return receipt requested, in each case to the appropriate addresses or facsimile
numbers set forth below (or to such other addresses or facsimile numbers as a
Party designates by notice to the other Parties in accordance with this
Section 13(a)):
If to Parent, Merger Sub of Successor Sub, to:
Computer Programs and Systems, Inc.
6600 Wall Street
Mobile, Alabama 36695
Attention: Boyd Douglas
Electronic Mail: Boyd.douglas@CPSI.com
Facsimile: 251‑639‑8214

11

--------------------------------------------------------------------------------




With copies sent contemporaneously to (which does not constitute notice to
Parent, Merger Sub or Successor Sub):
Maynard, Cooper & Gale, P.C.
1901 Sixth Avenue North
2400 Regions Harbert Plaza
Birmingham, Alabama 35203
Attention: Gregory S. Curran and Brad Wood
Electronic Mail:    gcurran@maynardcooper.com and
bwood@maynardcooper.com
Facsimile: 205‑254‑1999
If to the Principal Stockholder or the FP Funds, to:
c/o Francisco Partners II, L.P.
One Letterman Drive
Building C, Suite 410
San Francisco, CA 94129
Attention: Ezra Perlman and Brian Decker
Electronic Mail:    perlman@franciscopartners.com and
decker@franciscopartners.com
Facsimile No.: (415) 418-2999
With copies sent contemporaneously to (which does not constitute notice to the
Principal Stockholder or the FP Funds):
Shearman & Sterling LLP
Four Embarcadero Center, Ste. 3800
San Francisco, CA 94111
Attention: Michael J. Kennedy, Esq. and Dana Kromm, Esq.
Electronic Mail:    mkennedy@shearman.com and
dana.kromm@shearman.com
Facsimile: (415) 616-1199
(b)    Entire Agreement. This Agreement, the Merger Agreement and the other
Transaction Documents constitute the entire agreement among the Parties and
supersede all prior agreements and undertakings, both written and oral, among
the Parties or between any of them, with respect to the subject matter hereof
and thereof.
(c)    Amendment. Subject to applicable Legal Requirements, this Agreement may
not be amended, modified or supplemented except by an instrument in writing
signed by the Parties. No course of dealing between or among any Persons having
any interest in this Agreement is to be deemed effective to modify, amend or
discharge any part of this Agreement or any rights or obligations of any Person
under or by reason of this Agreement.

12

--------------------------------------------------------------------------------




(d)    Benefits; Binding Effect; Assignment. This Agreement shall be binding
upon and inure to the benefit of the Parties and their respective heirs,
successors and permitted assigns. This Agreement shall not be transferred or
assigned (i) by Parent, Merger Sub or Successor Sub without the prior written
consent of the Principal Stockholder and the FP Funds or (ii) by the Principal
Stockholder or either of the FP Funds without the prior written consent of
Parent. Notwithstanding the foregoing: (A) each of Parent, Merger Sub and
Successor Sub may assign this Agreement (in whole but not in part) without the
prior written consent of the Principal Stockholder or the FP Funds to any of
their respective Affiliates, (B) any or all of the rights and interests and/or
obligations of Parent, Merger Sub or Successor Sub under this Agreement: (1) may
be assigned and/or delegated without the prior written consent of the Principal
Stockholder or the FP Funds to any purchaser of all or substantially all of the
assets of Parent, Merger Sub, Successor Sub or any of their respective
Affiliates; and (2) may be assigned without the prior written consent of the
Principal Stockholder or the FP Funds as a matter of law to the surviving entity
in any merger, consolidation, share exchange or reorganization involving Parent,
Merger Sub, Successor Sub or any of their respective Affiliates; and (C) each of
Parent, Merger Sub, Successor Sub and their respective Affiliates shall be
permitted to collaterally assign, at any time and in their sole discretion,
their respective rights under this Agreement without the prior written consent
of the Principal Stockholder or the FP Funds to any lender or lenders providing
financing to Parent, Merger Sub, Successor Sub or any of their respective
Affiliates (including any agent for any such lender or lenders) or to any
assignee or assignees of such lender, lenders or agent; provided, in each case,
including pursuant to subsections (A), (B) and (C), that no such assignment
shall relieve Parent, Merger Sub or Successor Sub from their respective
obligations hereunder.
(e)    Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any Legal Requirement or
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the Transactions is not affected in any manner materially adverse
to any Party. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the Parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
Transactions are fulfilled to the maximum extent possible.
(f)    Expenses. Except as otherwise provided in this Agreement or the Merger
Agreement, all fees and expenses incurred in connection with this Agreement
shall be paid by the Party incurring such expenses whether or not the
Transactions are consummated; provided, however, that Parent may pay any such
fees, costs and expenses incurred by Parent, Merger Sub or Successor Sub or on
their behalf directly or through one of its Affiliates (including the Company
Entities following the Closing).
(g)    Counterparts and Delivery. This Agreement may be executed in multiple
counterparts, and by the different Parties in separate counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. This Agreement shall
become effective when the Parties shall have executed this Agreement and each
Party has received counterparts signed by each of the other Parties. Delivery of
a signed counterpart signature page to this Agreement by facsimile transmission,
by electronic

13

--------------------------------------------------------------------------------




mail in portable document format (“.pdf”) form, or by any other electronic means
intended to preserve the original graphic and pictorial appearance of a document
shall constitute valid and sufficient delivery thereof.
(h)    Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or
delay on the part of any Party in the exercise of any right under this Agreement
shall impair such right or be construed to be a waiver of, or acquiescence in,
any breach of any representation, warranty or agreement herein, nor shall any
single or partial exercise of any such right preclude other or further exercise
thereof or of any other right. No waiver of any of the provisions of this
Agreement is to be deemed or is to constitute a waiver of any other provisions
of this Agreement, whether or not similar, nor is any waiver to constitute a
continuing waiver. All rights and remedies existing under this Agreement are
cumulative to, and not exclusive to, and not exclusive of, any rights or
remedies otherwise available.
(i)    Specific Performance; Injunctive Relief.
(i)    Any and all remedies available to a Party under the law will be deemed
cumulative with and not exclusive of any other remedy conferred hereby, or by
law or equity upon such Party, and the exercise by a Party of any one remedy
will not preclude the exercise of any other remedy.
(ii)    The Parties hereby agree that irreparable damage would occur in the
event that any provision of this Agreement is not performed in accordance with
its specific terms or is otherwise breached, and that money damages or other
legal remedies would not be an adequate remedy for any such non-performance or
breach. Accordingly, the Parties acknowledge and hereby agree that in the event
of any breach or threatened breach by the Principal Stockholder or either of the
FP Funds, on the one hand, or Parent, Merger Sub and Successor Sub, on the other
hand, of any of their respective covenants or obligations set forth in this
Agreement, the Principal Stockholder and the FP Funds, on the one hand, and
Parent, Merger Sub and Successor Sub, on the other hand, shall be entitled to an
injunction or injunctions to prevent or restrain breaches or threatened breaches
of this Agreement by the other (as applicable), and to specifically enforce the
terms and provisions of this Agreement to prevent breaches or threatened
breaches of, or to enforce compliance with, the covenants and obligations of the
other under this Agreement, without posting any bond or other undertaking or
proving damages. Parent, Merger Sub and Successor Sub hereby agree not to raise
any objections to the availability of the equitable remedy of specific
performance to prevent or restrain breaches or threatened breaches of this
Agreement by Parent, Merger Sub and Successor Sub, and to specifically enforce
the terms and provisions of this Agreement to prevent breaches or threatened
breaches of, or to enforce compliance with, the covenants and obligations of
Parent, Merger Sub and Successor Sub under this Agreement. The Principal
Stockholder and the FP Funds hereby agree not to raise any objections to the
availability of the equitable remedy of specific performance to prevent or
restrain breaches or threatened breaches of this Agreement by the Principal
Stockholder or either of the FP Funds, and to specifically enforce the terms and
provisions of this Agreement to prevent breaches or threatened breaches of, or
to enforce compliance with, the covenants and obligations of the Principal
Stockholder and the FP Funds under this Agreement. The Parties further agree
that (A) by seeking the remedies provided for in this Section 13(i)(ii), a

14

--------------------------------------------------------------------------------




Party shall not in any respect waive its right to seek any other form of relief
that may be available to a Party under this Agreement (including monetary
damages) in the event that this Agreement has been terminated or in the event
that the remedies provided for in this Section 13(i)(ii) are not available or
otherwise are not granted, and (B) nothing set forth in this Section 13(i)(ii)
shall require any Party to institute any Proceeding for (or limit any Party’s
right to institute any Proceeding for) specific performance under this
Section 13(i)(ii) prior or as a condition to exercising any termination right
hereunder (or pursuing damages prior to or after such termination), nor shall
the commencement of any Proceeding pursuant to this Section 13(i)(ii) or
anything set forth in this Section 13(i)(ii) restrict or limit any Party’s right
to terminate this Agreement in accordance with the terms of this Agreement or
pursue any other remedies under this Agreement that may be available then or
thereafter.
(j)    Governing Law; Waiver of Jury Trial. THIS AGREEMENT, AS WELL AS ALL
MATTERS IN DISPUTE AMONG THE PARTIES, WHETHER ARISING FROM OR RELATING TO THIS
AGREEMENT OR ARISING FROM OR RELATING TO ALLEGED EXTRA‑CONTRACTUAL FACTS PRIOR
TO, DURING OR SUBSEQUENT TO THIS AGREEMENT, INCLUDING FRAUD, MISREPRESENTATION,
NEGLIGENCE OR ANY OTHER ALLEGED TORT OR VIOLATION OF THIS AGREEMENT, REGARDLESS
OF THE LEGAL THEORY UPON WHICH SUCH MATTER IS ASSERTED, ARE TO BE GOVERNED BY,
CONSTRUED UNDER AND ENFORCED IN ACCORDANCE WITH THE LEGAL REQUIREMENTS OF THE
STATE OF DELAWARE WITHOUT REGARD TO ANY CONFLICTS OF LAWS PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF ANY OTHER LEGAL REQUIREMENTS. THE PARTIES HEREBY
WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING OUT OF OR IN ANY WAY
PERTAINING TO THIS AGREEMENT, WHETHER NOW OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE. EACH PARTY IS PERMITTED TO FILE A COPY
OF THIS SECTION 13(j) WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING,
VOLUNTARY AND BARGAINED AGREEMENT AMONG THE PARTIES TO IRREVOCABLY WAIVE TRIAL
BY JURY, AND THAT ANY PROCEEDING WHATSOEVER AMONG THE PARTIES RELATING TO THIS
AGREEMENT IS INSTEAD TO BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE
SITTING WITHOUT A JURY.
(k)    Consent to Jurisdiction. THE PARTIES SHALL BRING ANY PROCEEDING WITH
RESPECT TO THIS AGREEMENT IN THE FEDERAL OR STATE COURTS LOCATED IN THE STATE OF
DELAWARE AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE PARTIES HEREBY
ACCEPT FOR THEMSELVES AND IN RESPECT OF THEIR ASSETS, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF SUCH COURTS. EACH PARTY HEREBY IRREVOCABLY
WAIVES, IN CONNECTION WITH ANY SUCH PROCEEDING, ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE VENUE BASED ON THE GROUND OF FORUM NON-CONVENIENS, THAT SUCH
PARTY NOW OR HEREAFTER HAS TO THE BRINGING OF ANY SUCH PROCEEDING IN SUCH
JURISDICTION. EACH PARTY HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE REPAID, TO SUCH PARTY AT
SUCH

15

--------------------------------------------------------------------------------




PARTY’S ADDRESS SET FORTH IN SECTION 13(a) OF THIS AGREEMENT. NOTHING IN THIS
AGREEMENT IS TO AFFECT THE RIGHT OF A PARTY TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LEGAL REQUIREMENTS.
(l)    Third Party Beneficiaries. Nothing in this Agreement is to be construed
to give any Person other than the Parties any legal or equitable right under or
with respect to this Agreement or any provision of this Agreement, except such
rights as will inure to a successor or permitted assignee pursuant to
Section 13(d) of this Agreement. Notwithstanding the foregoing, each Released
Party and each Beneficiary that is not a Party is an intended third party
beneficiary of this Agreement and each such Person is entitled to enforce the
provisions of this Agreement as though such Person were a Party.
[remainder of page intentionally left blank]



16

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Execution
Date.
PARENT:

Computer Programs and Systems, Inc.
By: /s/ J. Boyd Douglas    
Name: J. Boyd Douglas    
Title: President and Chief Executive Officer    
MERGER SUB:

HHI Merger Sub I, Inc.
By: /s/ J. Boyd Douglas    
Name: J. Boyd Douglas    
Title: President     
SUCCESSOR SUB:

HHI Merger Sub II, Inc.
By: /s/ J. Boyd Douglas    
Name: J. Boyd Douglas    
Title: President     















[Signature Page to Support Agreement]

--------------------------------------------------------------------------------




PRINCIPAL STOCKHOLDER:

AHR Holdings, LLC
By: /s/ Chris Bauleke    
Name: Chris Bauleke    
Title: President    
FP FUND II:

Francisco Partners II, L.P.
By: /s/ Ezra Perlman    
Name: Ezra Perlman    
Title: Manager    
FP PARALLEL FUND II:

Francisco Partners Parallel Fund II, L.P.
By: /s/ Ezra Perlman    
Name: Ezra Perlman    
Title: Manager    

[Signature Page to Support Agreement]